1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8
                                   UNITED STATES DISTRICT COURT
9

10                               EASTEREN DISTRICT OF CALIFORNIA

11

12
     UNITED STATES OF AMERICA                         )       Case No. 1:06-CR-00199
                                                      )
13                        Plaintiff,                  )       STIPULATION TO CONTINUE MARCH 17,
                                                      )       2020, STATUS CONFERENCE
14
            vs.                                       )
15                                                    )       DATE: March 17, 2020
     LUIS AROLDO ZUNIGA,                              )       TIME: 2:00 p.m.
16                                                    )       Location: #8
                          Defendant.                  )       Magistrate Judge Barbara A. McAuliffe
17
                                                      )
18

19          IT IS HEREBY STIPULATED by and between the parties hereto, through their
20
     respective attorneys of record, that the parties March 17, 2020 status conference hearing for this
21
     TSR violation may be continued to 2:00 p.m. on Tuesday April 21, 2020.
22

23
            The parties (AUSA and Defense Counsel) base this stipulation on good cause as follows:

24   This is the first status conference related to this case. Defense counsel recently received and is
25
     reviewing discovery. Since the last hearing, Defense counsel has met with Mr. Zuniga in the
26
     Fresno County Jail. Since that jail visit, the Fresno County Sheriff’s Office has suspended
27
     family visits and substantially restricted professional visits. The parties agree that a stipulation is
28

     appropriate to allow those issues to be resolved prior to proceeding to the next status conference
                                                          1
1    hearing on Mr. Zuniga’s case. The parties will continue to meet and confer about this issue and
2
     advise the court of any updates.
3

4    DATED: March 16, 2020                                      By: /S/ Joe Barton
5
                                                                Joe Barton
                                                                Assistant United States Attorney
6

7

8
     DATED: March 16, 2020                                      By: /S/ Michael J. Aed
9                                                               Attorney for Defendant
                                                                Luis Zuniga
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    2
1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8                               IN THE UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:06-CR-00199
12                                                           ORDER
                                     Plaintiff,
13
                              v.
14
     LUIS AROLDO ZUNIGA,
15
                                    Defendant.
16

17

18
                                                    ORDER
19
               Upon the Parties’ stipulation to continue the March 17, 2020, status conference in this
20
     case, and for good cause shown, the Status Conference re Violation of Supervised Release is
21
     continued from March 17, 2020 to April 21, 2020 at 2:00 PM before Magistrate Judge Sheila K.
22

23   Oberto.

24   IT IS SO ORDERED.
25
        Dated:       March 16, 2020                             /s/ Barbara   A. McAuliffe               _
26
                                                            UNITED STATES MAGISTRATE JUDGE
27

28



                                                        3
